Name: Council Regulation (EEC) No 3112/80 of 27 November 1980 relating to the organization of a survey on the earnings of permanent workers employed in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/6 2 . 12. 80Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3112/80 of 27 November 1980 relating to the organization of a survey on the earnings of permanent workers employed in agriculture Article 2 The survey shall cover all holdings which employ permanent workers and which engage in activities as specified and defined under Class 01 of the General Nomenclature of Economic Activities in the Euro ­ pean Communities (NACE), with the exception of holdings the activities of which are mainly or exclu ­ sively directed to creating and maintaining gardens and parks, to hunting or to activities ancillary to agri ­ culture . Article 3 The survey shall be carried out by means of random sampling. In respect of those holdings appearing in the survey sample, employers shall supply the information required for the survey in the manner set out hereafter. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas, in order to carry out the tasks assigned to it under the Treaty , and in particular those set out in Articles 2, 39 , 117, 118 , 119 and 122 thereof, the Commission needs to know the earnings situation and trends in the Member States ; Whereas such statistical data as do exist within the Member States on the earnings of agricultural workers do not at present permit valid comparisons to be made and whereas it is , consequently, necessary to conduct a specific Community survey based on uniform definitions and characteristics , as was done in 1974 and all ensuing years until 1979 , pursuant to Regulations (EEC) No 677/74 ('), (EEC) No 11 03/75 (2 ), (EEC) No 1035/76 (3 ) and (EEC) No 847/77 (4 ) ; Whereas the technical difficulties involved in a survey on earnings in agriculture make it necessary to restrict the survey at present to the earnings of permanent agricultural workers ; Whereas, following the limitation of the surveys carried out in 1977, 1978 and 1979 to workers of the male sex, it is now required to extend the survey once again to include female workers ; Whereas it is possible and more economical to carry out such a survey by random sampling only, Article 4 The survey shall consist of the collection for each permanent worker of all data relating to gross cash earnings for September, October or November 1980 , the existence or absence of benefits in kind, the nature of work performed, the basis on which earn ­ ings are calculated and the number of hours paid, as well as sex , age and job categories . Article 5 The information shall be collected by the statistical authorities of the Member States . The Commission , with the collaboration of these authorities shall determine the technical details of the survey and the arrangements for transmitting the results to the Commission . HAS ADOPTED THIS REGULATION : Article 1 In 1980 , the Commission shall undertake a survey of the actual earnings of permanent male or female workers employed in agriculture, on the basis of statis ­ tical data relating to September, October or November. Article 6 Individual items of information supplied for purposes of the survey may be used for statistical purposes only . It shall be prohibited to use the information for taxa ­ tion purposes or to communicate it to third parties . (&gt;) OJ No L 83 , 28 . 3 . 1974, p. 4 . (2) OJ No L 110, 30 . 4 . 1975, p. 2. (3 ) OJ No L 118 , 5 . 5 . 1976, p. 3 . (4 ) OJ No L 104, 28 . 4 . 1977 , p. 5 . 2. 12. 80 Official Journal of the European Communities No L 326/7 Member States shall take appropriate measures against any infringement of : (a) the obligation to supply the information referred to in Article 3 , (b) the obligation , under the first paragraph , to main ­ tain secrecy as regards the information obtained . Article 7 To recover the expenditure incurred in conducting the survey, the Member States shall receive a global sum proportionate to the number of holdings covered . This sum shall be charged against the European Communities' budget appropriations allocated for this purpose . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1980 . For the Council The President J. SANTER